Citation Nr: 1343348	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 1977 and from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA-9 Form the appellant stated he desired a Board of Veterans Appeals hearing at a local VA office before a member, or members, of the BVA.  The appellant was scheduled for an October 2012 videoconference hearing but he did not appear.  In a March 2013 statement, the Veteran requested that his hearing be rescheduled as he could not find the location of the videoconference hearing in October 2012.  To ensure due process, the Board will give the Veteran one more opportunity for a hearing. 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


